DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on February 22, 2021, has been entered and acknowledged by the Examiner.
Claims 1, 3-9 are pending in the instant application, claims 8-9 being withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-9 directed to an invention, non-elected without traverse.  Accordingly, claims 8-9 have been cancelled.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
	In the claims:
	Cancel claim 8.
	Cancel claim 9.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to independent claim 1 renders it allowable over the prior art; claims 3-7 are allowable based on their dependence from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879